THE THIRTEENTH COURT OF APPEALS

                                    13-16-00054-CV


                                Norma Lea Bauer, et al.
                                         v.
                                  Mark White, et al.


                                   On appeal from the
                      267th District Court of Goliad County, Texas
                            Trial Cause No. 09-10-9505-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.   Costs of the appeal are adjudged

against appellees.

      We further order this decision certified below for observance.

June 2, 2016